U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, WI53202 March 20, 2014 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 RE: Baird Funds, Inc. (the “Corporation”) Securities Act Registration No: 333-40128 Investment Company Act Registration No: 811-09997 Baird Ultra Short Bond Fund (S000043689) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Corporation hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from those contained in the most recent amendment for the Corporation dated December 31, 2013, and filed electronically as Post-Effective Amendment No. 38 to the Corporation’s Registration Statement on Form N-1A on December 30, 2013. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-5586. Very truly yours, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. For U.S. Bancorp Fund Services, LLC
